Citation Nr: 1414674	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  06-17 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an upper respiratory condition, to include as due to asbestos exposure and as secondary to service-connected disabilities.

2.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1966 to June 1968, with prior and subsequent reserve service that included periods of active duty for training (ACDUTRA).

These matters are before the Board of Veterans' Appeals (the Board) on appeal of August 2003 and February 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In July 2010, the Veteran testified at a personal hearing before the undersigned, and a transcript of that hearing is of record.

In January 2013, the Board remanded the Veteran's upper respiratory claim for additional evidentiary development and readjudication by the agency of original jurisdiction (AOJ).  The claim has been recertified to the Board for further appellate review.  

Also in January 2013, the Board denied the Veteran's PFB claim.  The Veteran appealed, and in September 2013 the Court of Appeals for Veterans Claims (the Court) issued an Order granting the parties' Joint Motion for Partial Remand, and directing that the Veteran's PFB claim be remanded to the Board for action consistent with the terms of the Joint Motion.

Finally in January 2013, the Board also referred the issues of entitlement to service connection for a sleep disorder and chronic fatigue syndrome, claimed as secondary to service-connected posttraumatic stress disorder (PTSD), to the AOJ for appropriate action.  To date, it does not appear that the AOJ has taken any action on these matters.  As such, they are referred to the AOJ a second time.  
The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board remanded the Veteran's upper respiratory disability claim in January 2013 so that a prior VA examiner, Dr. C.R.K., could provide an addendum to his April 2012 VA examination report.  Specifically, the Board requested that Dr. C.R.K. provide rationale to support his negative nexus opinions (both on a direct and secondary basis), and address the Veteran's newly-raised assertion that his upper respiratory disability may have been caused or aggravated by his service-connected PTSD.  Although Dr. C.R.K. reviewed the evidence again in February 2013, he merely restated his prior conclusions in his addendum report, and provided no additional clinical rationale to support those conclusions.  In addition, Dr. C.R.K. also failed to address the specific question of whether a link exists between the Veteran's service-connected PTSD and any current upper respiratory condition, as requested by the Board.  Subsequently, the Appeals Management Center (AMC) did not ensure compliance with the Board's remand instructions before readjudicating the claim in a March 2013 Supplemental Statement of the Case.  As such, the issue must be remanded again for a new VA respiratory examination and etiological opinions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

With respect to the Veteran's PFB claim, as noted in the Introduction above, the Court recently granted a Joint Motion for Partial Remand directing that the Board should afford the Veteran a retrospective medical assessment of his PFB from April 28, 1971 to the present.  The Board originally requested this retrospective opinion in an April 2011 Board remand, but one was not obtained.

Any relevant updated VA medical records dated from January 2013 should also be obtained on remand.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Obtain the Veteran's updated VA medical records from January 2013 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

2.  Schedule the Veteran for a VA examination with an appropriately qualified physician other than Dr. C.R.K., to assess the nature and etiology of the Veteran's current upper respiratory disability or disabilities.  The claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA or VBMS), to include a copy of this remand, must be available to and reviewed by the examiner.  

Upon review of the record and after performing all clinically indicated diagnostic testing, the examiner should answer the following questions:

a.) Does the Veteran have a diagnosed upper respiratory disability that was at least as likely as not (50 percent or greater probability) incurred in military service?

b.) Does the Veteran have a diagnosed upper respiratory disability that was at least as likely as not due to exposure to asbestos?

c.) Does the Veteran have a diagnosed upper respiratory disability that was at least as likely as not caused by service-connected hepatitis B, by PTSD, or by both hepatitis B and PTSD in combination?
d.) Does the Veteran have a diagnosed upper respiratory disability that was at least as likely as not aggravated beyond its natural progression by service-connected hepatitis C, by PTSD, or by both hepatitis B and PTSD in combination?

In answering these questions, the examiner should accept as true the Veteran's statements to the effect that he has experienced chronic and continuous upper respiratory symptoms since service.

The examiner must provide a complete rationale, with citation to relevant medical findings, for all opinions provided.  If the examiner cannot provide a requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and severity of his pseudofolliculitis barbae (PFB).  To the extent possible, the examination should be conducted during an active stage of the condition.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner is asked to provide an assessment to the best of his or her medical knowledge regarding the level or levels of disability associated with the Veteran's service-connected PFB from April 28, 1971 to the present. The VA examiner should identify all symptoms and manifestations attributable to pseudofolliculitis barbae. Specifically, the examiner is asked to address the following: 

(a.) What is the extent of any exfoliation, exudation, or itching due to PFB and does the condition affect an exposed area? 

(b.) If PFB affects an exposed area, what is the percentage of the body and the percentage of the exposed area that has been affected by PFB? 

(c.) What is the extent of any treatment with intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs? 

(d.) What is the nature and extent of any scarring caused by the PFB? 

(e.) Does the PFB have any adverse effects on the Veteran's employability? 

In making this retrospective assessment, the examiner should take into consideration the current medical examination, the Veteran's own reported history, and any additional information that may be obtained through reviewing treatment records and competent lay statements that have been associated with the claims file. 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Readjudicate the Veteran's service-connection claim for an upper respiratory condition, both on a direct and secondary basis, and his claim for an initial rating greater than 10 percent for PFB with consideration of all pertinent rating criteria effective since April 28, 1971, as appropriate.  If any claim remains denied, the AOJ should issue a Supplemental Statement of the Case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


